NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



AMER ALI EJAK,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No.     2D13-5332
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed October 27, 2017.

Appeal from the Circuit Court for
Hillsborough County; Emmett Lamar
Battles, Judge.

Howard L. Dimmig, II, Public Defender,
and Ivy R. Ginsberg, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford
Taylor, Assistant Attorney General,
Tampa, for Appellee.



KELLY, Judge.

             After reviewing jurisdictional briefs seeking review of our decision in Ejak

v. State, 201 So. 3d 1228 (Fla. 2d DCA 2016), the supreme court quashed our decision

and remanded the case to us for further proceedings consistent with Kelsey v. State,
206 So. 3d 5 (Fla. 2016). Ejak v. State, 42 Fla. L. Weekly S751, S751 (Fla. June 23,

2017). Kelsey, who was resentenced after Graham v. Florida, 560 U.S. 48 (2010), but

before the legislature passed chapter 2014-220, Laws of Florida, complained that his

new sentence was still unconstitutional under Graham because it did not provide a

meaningful opportunity for early release. Kelsey, 206 So. 3d at 10 ("Kelsey argues that

his sentence does not currently provide the relief specified in our previous decisions and

seeks the judicial review granted to other defendants who, like him, were sentenced to

terms that will not provide them a meaningful opportunity for relief in their respective

lifetimes."). The supreme court agreed and reiterated that all "juveniles who are serving

lengthy sentences are entitled to periodic judicial review to determine whether they can

demonstrate maturation and rehabilitation." Id.

              Ejak was originally sentenced after Miller v. Alabama, 567 U.S. 460

(2012), but before the legislature passed chapter 2014-220. After passage of the law

he filed a motion to correct sentencing error under Florida Rule of Criminal Procedure

3.800(b)(2), seeking to be resentenced under the new law. The trial court denied Ejak's

request for a new sentencing hearing, but it granted the motion in part and amended

Ejak's sentence to provide for subsequent judicial review pursuant to section

921.1402(2), Florida Statutes (2014). Ejak, 201 So. 3d at 1230. Accordingly, Ejak's

sentence is consistent with Kelsey, and we again affirm the trial court's order denying in

part and granting in part Ejak's rule 3.800(b)(2) motion to correct sentencing error.

              Affirmed.



WALLACE and BLACK, JJ., Concur.




                                            -2-